DETAILED ACTION
This office action is in response to Preliminary Amendment filed on July 15, 2021.
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over by Badri (US Pub. No. 20160291967 A1 hereinafter “Badri”), and in view of Borchers (US Pub. No. 20050223372 A1 hereinafter “Borchers”)
Per claim 1
Badri discloses
sequentially obtaining first upgrade data and operation instructions in all data blocks in a block differential upgrade package, wherein the first upgrade data is data added in an image of a new firmware version in comparison with an image of an old firmware version ([0005] “a method is disclosed for updating firmware in a memory of a device, comprising: executing a computer file for installing a new firmware image in the memory of the device, the computer file including a checksum of the new firmware image, a new differential data image, the new differential data image [first upgrade data] being a binary comparison of the new firmware image to an existing firmware image, and a checksum of the new differential data image”), and 
the operation instruction is used to instruct to obtain second upgrade data based on data in the image of the old firmware version ([0005] “obtaining a backed up differential data image of the existing firmware image [the image of old firmware]”)
wherein the first data is data in the image of the old firmware version ([0005] “the backed up differential data image of the existing firmware image including a checksum, a list of differential addresses, and data length for the existing firmware image”); 
controlling the first upgrade data and the second upgrade data to overwrite a to-be- upgraded data area in the image of the old firmware version ([0005] “updating the existing firmware image with the new differential data image on the device to create an updated firmware image on the device.”)
Badri does not disclose
converting first data into the second upgrade data in the image of the old firmware version according to the operation instruction.
But Borchers discloses
converting first data into the second upgrade data in the image of the old firmware version according to the operation instruction ([0017] “This configuration data may then be converted to updated configuration data that is compatible with the new firmware upgrade. For example, when new functionality is added in the firmware upgrade that requires configuration data in a new format, embodiments of the present invention may extract the old data [first data in the old firmware], convert it to a new format and restore the new configuration to the upgraded firmware.”)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Badri with the teaching of Borchers to include converting first data into the second upgrade data in the image of the old firmware version according to the operation instruction in order to convert data into a new format that will be compatible with a new firmware upgrade.

Per claim 2
The rejection of claim 1 is incorporated
Badri discloses 
obtaining a field range of the corresponding first data indicated by the operation instruction; determining the first data from the image of the old firmware version based on the field range ([0005] “the backed up differential data image of the existing firmware image including a checksum, a list of differential addresses, and data length [a field range] for the existing firmware image”)
But Badri does not disclose
converting the first data into the second upgrade data in the image of the old firmware version according to a conversion path in the operation instruction.
However, Borchers discloses
converting the first data into the second upgrade data in the image of the old firmware version according to a conversion path in the operation instruction ([0017] “This configuration data may then be converted to updated configuration data that is compatible with the new firmware upgrade. For example, when new functionality is added in the firmware upgrade that requires configuration data in a new format, embodiments of the present invention may extract the old data [first data in the old firmware], convert it to a new format and restore the new configuration to the upgraded firmware.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Badri with the teaching of Borchers to include converting the first data into the second upgrade data in the image of the old firmware version according to a conversion path in the operation instruction in order to convert data into a new format that will be compatible with a new firmware upgrade.

Per claims 11 and 12
They are apparatus claims corresponding to the method claims 1 and 2 respectively and are rejected the same reason set forth in connection of the rejection of claims 1 and 2 above.

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Badri, and in view of Borchers and further view of Ohama (US Pub. No. 20110179406 A1 hereinafter “Ohama”)
Per claim 3
The rejection of claim 2 is incorporated
Badri discloses
replicating the first data to the backup area ([0028] “The backup of the old image differential data can then be obtained and stored in a backup area.”)
Badri discloses store the first data to the backup area, but Badri does not disclose
converting the first data into the second upgrade data in the backup area according to the conversion path.
However, Borchers disclose
converting the first data into the second upgrade data in an area according to the conversion path ([0017] “This configuration data may then be converted to updated configuration data that is compatible with the new firmware upgrade. For example, when new functionality is added in the firmware upgrade that requires configuration data in a new format, embodiments of the present invention may extract the old data, convert it to a new format and restore the new configuration to the upgraded firmware.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Badri with the teaching of Borchers to include converting the first data into the second upgrade data in an area according to the conversion path in order to convert data into a new format that will be compatible with a new firmware upgrade.
Badri and Borchers do not disclose
determining a backup area in the image of the old firmware version, wherein the backup area is a data area corresponding to to-be-deleted data in the image of the old firmware version.
But Ohama discloses
determining a backup area in the image of the old firmware version ([0008] “The writing back original address table is a table used for recovering the old data or data in rewriting from the backup region when an interruption of update occurs.”), wherein the backup area is a data area corresponding to to-be-deleted data in the image of the old firmware version ([0037] “a third policy: difference data should be stored to the end” & [0100] “On the third policy, the difference data may be deleted when the data become unnecessary.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Badri and Borchers and further including determining a backup area in the image of the old firmware version, wherein the backup area is a data area corresponding to to-be-deleted data in the image of the old firmware version as taught by Ohama in order to provide a technique that is capable of reducing the total size of a backup region and a region for storing the difference data required for recovery after an interruption of update and thereby allows firmware to be updated efficiently and inexpensively.

Per claim 4
The rejection of claim 3 is incorporated
Badri discloses
when the first data exists in the to-be-upgraded data area, placing the first upgrade data in the backup area ([0028] “during the updating of the existing firmware on the device 110, 130, 140, the checksum of the differential image can be crosschecked. If the calculated checksum is the same as the received checksum, than the installation of the new firmware image on the device is successful. The backup of the old image differential data can then be obtained and stored in a backup area.”)


Per claim 5
The rejection of claim 3 is incorporated
Badri discloses
when the first data exists in the to-be-upgraded data area, placing the first data in the backup area ([0028]“during the updating of the existing firmware on the device 110, 130, 140, the checksum of the differential image can be crosschecked. If the calculated checksum is the same as the received checksum, than the installation of the new firmware image on the device is successful. The backup of the old image differential data can then be obtained and stored in a backup area.”)

Per claims 13-15
They are apparatus claims corresponding to the method claims 3-5 respectively and are rejected the same reason set forth in connection of the rejection of claims 3-5 above.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Badri, and in view of Nakamura et al. (US Pub. No. 20110173604 A1 hereinafter “Nakamura”) and Motta et al. (US Pub. No. 20080028395 A1 hereinafter “Motta”)
Per claim 6
Badri discloses
obtaining an initial differential upgrade package based on difference data of an image of a new firmware version and an image of an old firmware version ([0005] “a method is disclosed for updating firmware in a memory of a device, comprising: executing a computer file for installing a new firmware image in the memory of the device, the computer file including a checksum of the new firmware image, a new differential data image, the new differential data image [differential upgrade package] being a binary comparison of the new firmware image to an existing firmware image, and a checksum of the new differential data image”)
Badri does not disclose
splitting the image of the new firmware version to obtain a first data block of a first preset length, wherein the first data block is any data block obtained after the image of the new firmware version is split; splitting, based on a data area corresponding to the generated first data block in the initial differential upgrade package, the initial differential upgrade package to obtain a second data block, wherein the second data block is any data block obtained after the initial differential upgrade package is split.
But Nakamura discloses
splitting the image of the new firmware version to obtain a first data block of a first preset length, wherein the first data block is any data block obtained after the image of the new firmware version is split ([0013] “divides a new version firmware image under a condition same as a condition for the old version firmware image, and generates plural new version divided firmware images.”)
splitting, based on a data area corresponding to the generated first data block in the initial differential upgrade package, the initial differential upgrade package to obtain a second data block, wherein the second data block is any data block obtained after the initial differential upgrade package is split ([0013] “The firmware delivering server extracts, for each division unit of the firmware images, difference information between the new version firmware image and the old version firmware image and generates an updated image having the difference information for the each division unit.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Badri with the teaching of Nakamura to include splitting the image of the new firmware version to obtain a first data block of a first preset length, wherein the first data block is any data block obtained after the image of the new firmware version is split; splitting, based on a data area corresponding to the generated first data block in the initial differential upgrade package, the initial differential upgrade package to obtain a second data block, wherein the second data block is any data block obtained after the initial differential upgrade package is split in order to provide a method for dividing an old version firmware image into a predetermined number of firmware image so as to in the embedded device, a work area required for firmware update is small, a work time may be short, update can be resumed even if power-down occurs, and even a file system which does not support writing can update firmware.
Badri and Nakamura do not disclose
determining a dependency of the second data block on each original data block in the image of the old firmware version; and updating the second data block based on the dependency to obtain a block differential upgrade package, wherein the updating the second data block comprises: replacing a part or all of data in the second data block with an operation instruction, wherein the operation instruction is used to instruct to generate, based on the original data block, data that is in the second data block and that is replaced with the operation instruction.
But Motta discloses
determining a dependency of the second data block on each original data block in the image of the old firmware version ([0031] “the method of FIG. 4 determines which dependencies are not present on the electronic device 207, by comparing the list of dependencies of the application, to the list of software components/packages installed on the electronic device 207 (e.g., table 300 of FIG. 3)”); and 
updating the second data block based on the dependency to obtain a block differential upgrade package, wherein the updating the second data block comprises: replacing a part or all of data in the second data block with an operation instruction, wherein the operation instruction is used to instruct to generate, based on the original data block, data that is in the second data block and that is replaced with the operation instruction ([0032] “automatically generates a single package of update information for the application update, including any dependencies not already present on the electronic device 207 (e.g., from the list of standard sources or an independent source). Such an update package may be generated by determining differences between an image of memory of the electronic device 207 with the application update and any dependencies of the application update”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Badri and Nakamura and further including determining a dependency of the second data block on each original data block in the image of the old firmware version; and updating the second data block based on the dependency to obtain a block differential upgrade package, wherein the updating the second data block comprises: replacing a part or all of data in the second data block with an operation instruction, wherein the operation instruction is used to instruct to generate, based on the original data block, data that is in the second data block and that is replaced with the operation instruction as taught by Motta in order to providing updates to firmware, application software, and configuration parameters and to handle dependency management in embedded devices an electronic device with an operating system.

Per claim 16
It is an apparatus claim corresponding to the method claim 6 and is rejected the same reason set forth in connection of the rejection of claim 6 above.

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 8-10 and 18-20 are considered allowable subject matter by virtue of their dependence on allowable subject matter dependent claims 7 and 17 respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250. The examiner can normally be reached Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191